ON MOTION FOR REHEARING
In our opinion filed April 10, 1986, we stated that “before judgment was rendered, the wife discovered she had mistakenly left out certain properties.” This statement was inaccurate but does not alter our opinion.
An overall review of the record indicates that certain liabilities and assets, including the responsibility for the tax lien, the annu*70al premiums on the joint life insurance policy and the status of the joint business checking account which both parties expressed concern over, were not provided for in the lists or the final judgment. The disparate net values of the lists also indicates that the trial court did not adequately supervise the distribution.
The trial court’s denial of attorney’s fees and alimony was based on competent evidence that the wife could obtain a position teaching German in the county school system and that she had already paid her attorney a large portion of the fees.
With the foregoing explanation and modification we deny the petition for rehearing.
REHEARING DENIED.
UPCHURCH, J., concurs.
SHARP, J., dissents without opinion.